Citation Nr: 0304358	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  00-00 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability, to include as a result of exposure to herbicide 
agents.

2.  Entitlement to service connection for a right eye 
disorder, to include as a result of exposure to herbicide 
agents.

3.  Entitlement to service connection for a skin disorder, 
claimed as sores and skin cancer, to include as a result of 
exposure to herbicide agents.

4.  Entitlement to service connection for malaria.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel

INTRODUCTION

The veteran had active service from June 1966 to August 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of Veterans 
Affairs (VA) Pittsburgh, Pennsylvania Regional Office (RO).  

The issues of entitlement to service connection for a 
cardiovascular disability, to include as a result of exposure 
to herbicide agents; entitlement to service connection for a 
right eye disorder, to include as a result of exposure to 
herbicide agents; entitlement to service connection for a 
skin disability, claimed as sores and skin cancer, to include 
as a result of exposure to herbicide agents; and entitlement 
to service connection for malaria were remanded in March 2001 
for further development.  An appeal had additionally been 
perfected as to the issue of entitlement to service 
connection for diabetes mellitus, to include as a result of 
exposure to herbicide agents, and this issue was included in 
the March 2001 Board remand; however, service connection for 
diabetes mellitus was granted by rating action of September 
2002; therefore, this issue is no longer on appeal.  

Subsequently, a timely appeal was filed as to the issue of 
entitlement to service connection for PTSD and therefore, 
this issue is part of the current appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issues of entitlement to 
service connection for a cardiovascular disability, to 
include as a result of exposure to herbicide agents; 
entitlement to service connection for a right eye disorder, 
to include as a result of exposure to herbicide agents; 
entitlement to service connection for a skin disorder, 
claimed as sores and skin cancer, to include as a result of 
exposure to herbicide agents; entitlement to service 
connection for malaria; and entitlement to service connection 
for PTSD has been obtained by the RO.

2.  The veteran had active military service in Vietnam during 
the Vietnam Era.

3.  There is no competent medical evidence linking any 
current cardiovascular disability with any exposure to 
herbicide agents used in Vietnam.  The veteran has not been 
diagnosed with a disability recognized by VA as etiologically 
related to exposure to herbicide agents used in Vietnam.  A 
cardiovascular disability including coronary artery disease, 
hypertension, angina, and atherosclerotic heart disease was 
first shown many years following separation from service.  It 
is not shown that the current cardiovascular disabilities are 
related to the veteran's service nor is one shown to be 
related to any in-service occurrence or event.  There is no 
showing that a cardiovascular disability is etiologically 
related to or being aggravated by the service connected 
diabetes mellitus.  A cardiovascular disability was not 
demonstrated within one year from separation from active 
service. 

4.  There is no competent medical evidence linking any 
current right eye disability with any exposure to herbicide 
agents used in Vietnam.  The veteran has not been diagnosed 
with a disability recognized by VA as etiologically related 
to exposure to herbicide agents used in Vietnam.  Amblyopia 
of the right eye unequivocally preexisted the veteran's 
service and was not made worse during his service.  
Peripheral bilateral lattice degeneration was not shown until 
many years post service.  As such, it is not shown by the 
competent evidence that a right eye disability for which 
service connection can be granted is related to the veteran's 
service.  It is not at least as likely as not that the 
current right eye disabilities are related to the veteran's 
service nor are they shown to be related to any in-service 
occurrence or event.   

5.  There is no competent medical evidence to show that the 
veteran has a current chronic skin disorder related to 
service or to a service connected disability.  Even if the 
veteran was treated for a skin disorder in service or post 
service, there is no showing of a chronic skin disorder 
currently.

6.  There is no competent medical evidence to show that the 
veteran has a current chronic disability of malaria or 
residuals thereof related to service.  Even if the veteran 
was treated for malaria in service, there is no showing of a 
chronic disability of malaria or residuals thereof post 
service.

7.  There is no competent medical evidence to show that the 
veteran has a current diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  A cardiovascular disability was not incurred in or 
aggravated by service, nor is it shown to be proximately due 
to, the result of, or aggravated by service connected 
disability, and nor may a cardiovascular disability be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a), 3.326 
(2002).

2.  A right eye disorder was not incurred in or aggravated by 
service, nor may a right eye disorder be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.326 (2002).

3.  A skin disorder, claimed as sores and skin cancer, was 
not incurred in or aggravated by service, nor is one shown to 
be proximately due to, the result of, or aggravated by 
service connected disability, and nor may a skin disorder be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a), 3.326 
(2002).

4.  Malaria was not incurred in or aggravated by service and 
the chronic residuals of malaria may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326 (2002).

5.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claims at issue.  Thus, no further assistance to the 
veteran is required to comply with the duty to assist him as 
to these issues.  See 38 U.S.C.A. § 5103A (West 2002).  In 
this regard there has been notice as to information needed, 
treatment records have been obtained, and there have been 
rating decisions and a statement of the case sent to the 
veteran.  There is no indication that there is additional 
information on file that would lead to a different outcome in 
these claims.  All pertinent notice has been provided in the 
documents sent to the veteran.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  These regulations provide 
no additional duties, are not more favorable to the veteran 
than the statute, and are satisfied as all appropriate notice 
and development has otherwise been accomplished as discussed 
elsewhere.  

Letters addressing the VCAA requirements was sent to the 
veteran in February 2001, March 2001, and September 2001.  
The veteran, through letters, including the various VCAA 
letters, the statement of the case and supplement thereto, 
has been notified as to evidence and information necessary to 
substantiate the claims.  The discussions in the rating 
decision, the statement of the case (SOC), and the letters 
sent to the veteran informed him of what evidence he must 
obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, it 
appears that all pertinent evidence has been obtained.  
Therefore, there is no evidence that there are additional 
records that should or could be obtained, nor is there 
evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

In this regard, it is noted that the veteran is in receipt of 
Social Security Administration (SSA) disability benefits, and 
he reports he was considered disabled since 1998.  There is 
no indication that any records associated with the receipt of 
disability benefits should be obtained as treatment records 
from the veteran's private providers include notations that 
disability paperwork was completed based on their treatment 
of the veteran.  Thus, as the clinical records are on file, 
no additional SSA information is deemed needed.  
Specifically, there is no showing that any additional SSA 
records would provide information different that that already 
of record.  In situations where it is not indicated how 
particular records might be useful, however, there is no need 
to obtain the records.  See Holoway v. Brown, 4 Vet. App. 454 
(1993). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2002).  Additionally, service connection 
will be granted for a disability that is proximately due to 
or the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Secondary service connection on the basis 
of aggravation may also be granted.  See Allen v. Brown, 
7 Vet. App. 439 (1995).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and cardiovascular disease, malignant 
tumor, or malaria with tropical service, becomes manifest to 
a degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 
3.307, 3.309.

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, Multiple myeloma, Non-
Hodgkin's lymphoma, Acute and subacute peripheral neuropathy, 
Porphyria cutanea tarda, Prostate cancer, Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), Soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

NOTE 1: The term "soft-tissue sarcoma" includes the 
following:  Adult fibrosarcoma, Dermatofibrosarcoma 
protuberans, Malignant fibrous histiocytoma, Liposarcoma, 
Leiomyosarcoma, Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma), Rhabdomyosarcoma, Ectomesenchymoma, 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma), 
Proliferating (systemic) angioendotheliomatosis, Malignant 
glomus tumor, Malignant hemangiopericytoma, Synovial sarcoma 
(malignant synovioma), Malignant giant cell tumor of tendon 
sheath, Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas, 
Malignant mesenchymoma, Malignant granular cell tumor, 
Alveolar soft part sarcoma, Epithelioid sarcoma, Clear cell 
sarcoma of tendons and aponeuroses, Extraskeletal Ewing's 
sarcoma, Congenital and infantile fibrosarcoma, Malignant 
ganglioneuroma.  

NOTE 2: For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, after the last date on which the veteran was exposed 
to a herbicide agent during active military, naval, or air 
service.  38 U.S.C.A. § 1116.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The veteran's DD214 shows that had foreign and/or sea service 
for one year, seven months, and eight days.  His specialty 
was line man.  Awards and decorations received were National 
Defense Service Medal, Vietnam Campaign Medal, Vietnam 
Service Medal, two overseas bars, Armed Forces Expeditionary 
Medal, Korea, Expert M-14, Expert M-16.

The Board will accept for the adjudication of this issue that 
he served in Vietnam during the Vietnam era.  Therefore, he 
is entitled to a presumption of exposure to herbicide agents.  


1.  Entitlement to service connection for a cardiovascular 
disability, to include as a result of exposure to herbicide 
agents.

In service, there were no history, complaints, treatment, 
findings, or diagnosis of a cardiovascular disability.  On 
service enlistment examination in June 1966 and separation 
examination in August 1969, the veteran reported that a 
parent had heart trouble.

Post service, private treatment records from May 1982 showed 
the veteran was seen with a diagnosis of coronary artery 
disease.  His history was that he first developed substernal 
chest pain in March 1982.

Private treatment records from March 1997 to November 1998 
show the veteran was treated for coronary artery disease, 
unstable angina, acute myocardial infarction, and 
hypertension.  The veteran's history was that he had a 
myocardial infarction in 1982.  He had done well for about 15 
years until recently.  In October 1997, the veteran denied 
any psychiatric care, depression, or anxiety. 

Private treatment records from March 1997 to May 2001 show 
the veteran's diagnoses included myocardial infarction, 
coronary artery disease, congestive heart failure symptoms, 
and angina.  The veteran's history was reported as myocardial 
infarction first in 1984.

VA treatment records from November 1998 to December 2001 show 
treatment for disabilities to include coronary artery 
disease, myocardial infarction, and hypertension.  In 
November 1998, the veteran was seen for initial evaluation.  
He reported a history of three myocardial infarctions in 
1982, 1997, and September 1998.

On VA cardiovascular examination in January 1999, the veteran 
reported that he had his first heart attack in 1982; his 
second heart attack was around 1997, and his last attack was 
in September 1998; he had had treatment.  The diagnoses were 
status post coronary artery bypass graft in 1982, triple 
coronary artery bypass graft; second one in 1997, one bypass 
for coronary artery disease; atherosclerotic heart disease; 
coronary artery disease; and hypertension.  He was diagnosed 
with hypertension about five years previously.

A July 2000 report from the veteran's private provider shows 
he was considered disabled due to two myocardial infarctions 
and coronary artery bypass grafts.  A separate notation from 
this provider shows that he had treated the veteran for many 
years and he had been treated for disabilities to include a 
leg wound and heart disease.

On VA cardiovascular examination in September 2001, it was 
noted that claims file was not available.  The veteran 
reported being exposed to herbicide agents in service.  He 
reported complaining of intermittent chest pain in 
approximately 1973 that was felt to be "stress related".  
He had a myocardial infarction in 1982 with a coronary artery 
bypass grafting of three vessels.  Nearly five years ago, the 
veteran was diagnosed with diabetes mellitus but reported 
having polyuria and polydipsia for over 15 years.  He had 
another myocardial infarction in July 1997 followed by a 
single vessel redo coronary artery bypass graft surgery in 
September 1997.  At that time he was diagnosed with 
hypertension and hypercholesterolemia.  He had continued to 
have angina since then.  He has been treated and had two 
myocardial infarctions subsequently.  His other cardiac risk 
factors include being male and 35 plus years of smoking.  He 
reported no family history of coronary artery disease.  

After examination, the diagnosis was coronary artery disease, 
documented since 1982 with symptoms as early as 1972-1973.  
The etiology was multifactorial and included smoking, 
unrecognized diabetes mellitus, and male gender.  
Hypertension and hypercholesterolemia may or may not have 
been present back then but likely contributed to the coronary 
artery disease at some point.  No single etiology could be 
isolated, however.  While the veteran was not diagnosed with 
diabetes until much later than his initial myocardial 
infarction in 1982, it was possible that he may have had 
unrecognized diabetes or impaired glucose tolerance prior to 
that.  Unless normal fasting blood sugar values could be 
documented from 1982 and earlier, diabetes as a cause could 
not be ruled out.  If his diabetes only developed since 
approximately five years ago, it was still likely 
contributing to the symptoms and progression of his coronary 
artery disease.

On a VA examination for diabetes mellitus in October 2001, 
the veteran reported being diagnosed with diabetes five years 
previously but reported symptoms several years prior to the 
original diagnosis.

On a VA cardiovascular examination in May 2002, the veteran 
reported exposure to herbicides in service in 1969.  He 
started getting shortness of breath with some tightness in 
the chest in the latter part of the 1970s, but did not do 
anything about it.  In 1982, he had bad chest pain and was 
admitted to the hospital and had aortocoronary bypass surgery 
to three vessels.  He continued to have symptomatology 
subsequently.  He was diagnosed with hypertension in 1997.  
He was diagnosed with diabetes mellitus seven to eight years 
previously.  The impression was coronary artery disease with 
multiple acute myocardial infarction, angina pectoris on mild 
exertion, multiple aortocoronary bypass surgery, multiple 
stent placement in the coronary arteries, left ventricular 
dysfunction, hyperlipidemia with hypercholesterolemia, 
hypertension, and insulin-dependent diabetes mellitus.  The 
causative factor of the coronary artery disease was 
multifactorial, and included hypertension, diabetes mellitus, 
and smoking, as well as hyperlipidemia.  It was already 
established that the diabetes mellitus was due to the 
exposure to herbicides and the diabetes mellitus was evident 
with the later part of the heart disease illness; however, a 
pre-diabetic state and mild type of diabetes prior to the 
heart disease could not be excluded as a factor and therefore 
it appeared that the diabetes mellitus was a major 
contributing factor to the coronary artery disease.  

On a VA cardiovascular examination in October 2002, it was 
noted that the records were reviewed for an opinion as to 
whether the veteran's cardiovascular disease and hypertension 
developed during service, were causally related to herbicide 
exposure, and whether the veteran's diabetes mellitus was 
related to his heart disease.  The records indicated that the 
veteran had coronary artery disease.  He was in the service 
and was exposed to herbicide agents.  He had been service 
connected for diabetes mellitus, secondary to herbicide 
exposure.  The veteran had an acute myocardial infarction in 
1982 and was found to have coronary artery disease and 
underwent triple bypass surgery.  There was no documentation 
in the records of the veteran having symptoms of either 
diabetes or hypertension at that time and he was not 
diagnosed as having either condition.  He continued to have 
episodes of angina pectoris which was treated with medical 
therapy.  He had another myocardial infarction in 1997 with 
bypass surgery.  At the time of the hospital admission in 
1997, there was no mention of the veteran having had symptoms 
of hypertension or hypercholesterolemia previously.  After 
further work-up and evaluation the veteran was diagnosed to 
have hypertension and hypercholesterolemia and was treated.  
Diabetes mellitus was diagnosed in 1997 and treatment was 
started.  The veteran had the following diagnoses, coronary 
artery disease; hypertension, borderline, mild; and diabetes 
mellitus.  

The discussion was that the coronary artery disease was 
diagnosed in 1982; it predated the diagnosis of diabetes and 
was not secondary to diabetes.  There was no evidence or 
records to indicate that coronary artery disease occurred 
during military service and there was no relationship between 
the development of coronary artery disease due to herbicide 
exposure.  The hypertension was diagnosed in 1997, there was 
no indication or documentation in the medical records that 
the veteran had hypertension during military service or of a 
causal relationship between herbicide exposure and 
development of hypertension.  There was no evidence that the 
hypertension was secondary to the diabetes mellitus.  In 
summary, the coronary artery disease and hypertension in the 
veteran occurred independently of each other and they were 
not secondary to the diabetes nor was there any indication 
that the veteran had symptoms of either disorder during 
military service nor was there a causal relationship to the 
development of either disorder due to exposure to herbicide 
agents.  There was no evidence of any microangiopathic 
changes in the kidneys or in the retina during the pre-
diabetic stages that would support any contention that the 
hypertension was secondary to the diabetes, pre-diabetic 
stage.  The coronary artery disease and hypertension were 
independent disorders rather than caused by diabetes 
mellitus.  There was no evidence in the records that 
prediabetes changes/ abnormalities occurred or were noted in 
the metabolic condition of the veteran 1982 to 1997.  

The medical record indicates that the veteran has been 
diagnosed with several cardiovascular disorders, including 
coronary artery disease, hypertension, angina, and 
atherosclerotic heart disease.  None of these are listed in 
the governing regulation for claims for service connection 
based on exposure to herbicide agents. Accordingly, under the 
law, the veteran is not entitled to a presumption that a 
claimed cardiovascular disability is etiologically related to 
exposure to herbicide agents used in Vietnam.  Further, there 
is no other competent medical evidence of any relationship 
between a cardiovascular disability and herbicide exposure.

Additionally, the competent evidence does not support the 
contention that his current cardiovascular disability was 
incurred in service.  There were no findings or complaints in 
service or at separation examination or until the early 1980s 
of cardiovascular complaints.  While the veteran reported a 
history of shortness of breath and chest pain in either the 
early or late 1970s, this is still more than one year post 
the veteran's service.  Finally, on VA examination in October 
2002, based on a review of the veteran's treatment records, 
it was concluded that there was no causal relationship 
between the veteran's service connected diabetes mellitus and 
his various cardiovascular disabilities.  While notations on 
VA examinations in September 2002 and May 2002 seem to 
suggest that the veteran had diabetes mellitus many years 
before the competent evidence of record shows that he had 
this disability and connect this to his cardiovascular 
disability, these notations are less credible than the 
conclusion from the October 2002 examination as the October 
2002 opinion cites the objective evidence of the veteran's 
treatment records rather than the veteran's reported history 
in the conclusion.  See LeShore v. Brown, 8 Vet. App. 406 
(1995) (mere transcription of the veteran's lay history by a 
physician does not constitute competent medical evidence).   

The Board has considered the veteran's contentions and 
statements and although these statements would be probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a cardiovascular disability.  In the absence of 
competent, credible evidence of continuity of relevant 
symptomatology, service connection is not warranted on a 
direct or presumptive basis for a cardiovascular disability.


2.  Entitlement to service connection for a right eye 
disorder, to include as a result of exposure to herbicide 
agents.

On the service enlistment examination in June 1966, the 
veteran was 18 years old, he reported that he wore glasses 
for six years, it was not considered disabling.  On 
examination, the veteran's distant vision was for the right 
was 20/400 corrected to 20/400.  It was noted the veteran had 
refractive error, it was not considered disabling.  Later in 
June 1966, the veteran was seen for his vision.  He had 
amblyopia.  No duty requiring binocular vision, was noted.  
The veteran was seen for glasses additionally in September 
1966.  In November 1966, the veteran reported he broke his 
glasses and needed a new pair.  An undated record from when 
the veteran was 18, shows the veteran was seen with possible 
amblyopia of the right eye.  The veteran reported a headache 
when not wearing glasses and that the glasses did not help.  
He reported wearing glasses for four years.  On examination, 
there was no obvious pathology.  The fundus in the 
opthamoscope was never focused.  The vision in the right eye 
was 20/400 uncorrected.  In October 1967, the veteran was 
seen with conjunctivitis of the right eye.  In November 1967, 
the veteran was seen to have his eyes irrigated after 
complaint of soap in the eyes.  In November 1968, the veteran 
was seen with complaints of headache with close work.  He had 
not had glasses for the past six months; he reported it was 
worse for reading, watching television, and driving.  He had 
poor right eye vision.  The uncorrected right eye vision was 
20/400.  The impression after examination was refractive 
amblyopia, he was prescribed glasses.  In April 1969, the 
veteran was seen for amblyopia.  The notation was that the 
veteran would not see clearly because of a high refractive 
error that resulted in a non-use of the central vision and 
that surgery or optical aids would not help.  On separation 
examination, in August 1969, the veteran reported eye 
trouble.  Amblyopia, right, existed prior to service, was 
noted.  On examination, the veteran's distance vision of the 
right eye was 20/400, uncorrected and corrected.  The 
diagnosis was amblyopia of the right eye.  A July 2002 
notation shows that there were no additional service medical 
records.

On a VA eye examination in January 1999, the veteran had a 
history of amblyopia in the right eye.  The assessment was 
adult onset diabetes mellitus without background diabetic 
retinopathy; anisometropic amblyopia right eye; and lattice 
degeneration oculi unitas.

VA treatment records from November 1998 to December 2001 show 
treatment for disabilities to include anisometropic amblyopia 
of the right eye.  In April 2001, the veteran was seen vision 
treatment.  He reported being unable to see with the right 
eye, that he started having trouble in 1966. 

On a VA examination of the eye in September 2001, the 
veteran's ocular and visual history revealed amblyopia of the 
right ear, diagnosed in early youth, peripheral lattice 
degeneration of the retina of both eyes, diagnosed first in 
1999, and presbyopic symptoms.  The impression following 
examination was no diabetic retinopathy; amblyopia of the 
right eye; and lattice degeneration peripherally bilaterally.

On VA examination of the eye in May 2002, the ocular history 
was known amblyopic right eye with poor vision since birth or 
thereabouts related to an anisometropia.  The impression was 
no diabetic retinopathy; amblyopia right eye; and lattice 
degeneration of peripheral retinas bilaterally.  The 
veteran's service and treatment records were reviewed.  It 
was the examiner's medical opinion, that the visual 
impairment of the right eye was present on pre-enlistment at 
which time it was reported as 20/400 and represented an 
amblyopic eye, secondary to an anisometropia.  It was the 
difference in refractive error with the left eye that led to 
a lack of development of good central vision (amblyopia) in 
the right eye, in early youth, not long after birth.  It was 
his opinion that this did represent an acquired right eye 
pathology, but acquired shortly after birth, not congenital.  
It was also his opinion that an acquired right eye pathology 
did not develop during service or was otherwise related to 
service.  It was present upon entry into active duty and it 
did not increased in severity during service, nor was it in 
any way associated with herbicide exposure in service.  

The medical record indicates that the veteran has been 
diagnosed with amblyopia of the right eye and bilateral 
peripheral lattice degeneration.  Neither of these are listed 
in the governing regulation for claims for service connection 
based on exposure to herbicide agents.  Accordingly, under 
the law, the veteran is not entitled to a presumption that a 
claimed right eye disability is etiologically related to 
exposure to herbicide agents used in Vietnam.  Further, there 
is no other competent medical evidence of any relationship 
between a cardiovascular disability and herbicide exposure.

Further, the competent evidence does not support the 
contention that amblyopia of the right eye or the bilateral 
peripheral lattice degeneration were incurred in service.  
There were no findings or complaints in service or at 
separation examination of the bilateral peripheral lattice 
degeneration, which was not diagnosed until 1999.  As to the 
amblyopia of the right eye, the evidence shows that this 
disorder preexisted the veteran's service, as demonstrated by 
the service medical records, including the enlistment 
examination and separation examination.  There is then no 
showing that this disorder was aggravated beyond the natural 
course of the disability by the veteran's service as based on 
the VA examination report from May 2002, where it was 
indicated that the amblyopia of the right eye was present 
prior to service, was not related to service, and did not 
increase in severity during service. 

Further, the veteran has been seen with presbyopia.  VA 
regulations clarify that congenital or developmental defects 
and refractive error of the eye are not diseases or injuries 
within the meaning of the applicable legislation.  38 C.F.R. 
§ 3.303(c) (2002). 

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a right eye disability.  In the absence of competent, 
credible evidence of continuity of relevant symptomatology, 
service connection is not warranted on a direct or 
presumptive basis for a right eye disability.

The Board has considered the veteran's contentions and 
statements and although these statements would be probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).


3.  Entitlement to service connection for a skin disorder, 
claimed as sores and skin cancer, to include as a result of 
exposure to herbicide agents.

On the service enlistment examination in June 1966, no 
history of a skin disability was reported.  On examination, 
the veteran's skin was clinically evaluated as normal.  In 
September 1968, the veteran was seen with a boil, which was 
treated.  In January 1969, the veteran had a blister of the 
left foot.  In February 1969, the veteran was seen for 
removal of a wart of the right thumb.  On separation 
examination, in August 1969, no history of skin disability or 
complaints was noted.  On examination, the veteran's skin was 
clinically evaluated as normal.  A July 2002 notation shows 
that there were no additional service medical records.

A private treatment record from March 1997 shows the veteran 
was treated for an abscess on the inside of the left thigh as 
well as on the scrotum since two days previously.  He 
reported that he occasionally got some whiteheads on his legs 
that would go away once he scratched the heads off, today the 
abscesses became worse.  

Private treatment records from March 1997 to November 1998 
show in October 1997, the veteran reported history of benign 
skin lesions excised in the past, there were no current lumps 
or suspicious rashes or lesions.

Private treatment records from March 1997 to May 2001 show in 
November 1998, the veteran was seen with complaints of a skin 
abscess of the right buttock, which was drained.

A private treatment record from August 1999 shows the veteran 
had surgery for basal cell carcinoma of the forehead, he had 
had it for about 18 months.  He was seen for checkup in July 
2001.  There was a well healed scar and two scaly patches on 
the scalp with no other worrisome lesions.  There was no 
evidence of recurrent disease.

On a VA dermatological examination in January 1999, the 
veteran reported recurrence of boils that were on the gluteal 
area, the inner part of the thighs, and lower part of the 
legs; it would happen every three to four months.  They had 
been lanced several times.  He was not interested in surgery.  
On examination, there appeared to be remission, there was 
some scar showing at the gluteal fold areas, on the inner 
thigh, and a surgical scar on the left scrotal sac.  That was 
all that was present.
 
VA treatment records from November 1998 to December 2001 in 
November 1998, the veteran was seen for initial evaluation.  
He reported a sebaceous cyst of the right buttock was lanced 
that morning.  He reported this was a recurrent problem. 

On VA examination of the skin in May 2002, the veteran 
reported that he had a skin disorder since he was in Vietnam 
in the 1960s; he was in service in 1966 to 1969.  The claimed 
skin disorders were recurrent cysts that he claimed were 
"boil like" and basal cell carcinoma.  He reported a cyst 
or boil like lesion when he was in the service on his upper 
left leg and that it was lanced.  He reported approximately 
15-20 cysts since then, lasting from one day to many days 
until they were excised.  A review of the veteran's service 
records and treatment records showed treatment of a boil in 
1968 and subsequent treatment beginning in 1997.  The veteran 
reported that he had multiple basal cell carcinomas, 
beginning in the 1970s, but these records were destroyed.  He 
reported several basal cell carcinomas removed from the top 
of his head over the last five years and from his neck over 
the last 10 years.  Review of records showed excision of a 
basil cell carcinoma in 1999.  The pathology supported the 
diagnosis of basal cell carcinoma.  

On examination, there were some skin tags, cherry angiomas, 
and seborrheic keratosis on his back.  He had scarring in his 
groin from pervious surgery due to abscesses.  He did not 
have any active cysts, abscesses, or boils.  He did not have 
any evidence currently of basal cell carcinoma.  There was a 
scar on his forehead with associated telangiectasis but no 
other scarring from other reported basal cell carcinoma 
excisions was evident.  The diagnoses were history of cyst 
formation and history of basal cell carcinoma.  There may be 
a remote chance of association to exposure to agent orange; 
however, such things as age, hereditary factors, and previous 
sun exposure were factors in the development of the basal 
cell carcinoma.  The veteran's history of diabetes may 
contribute to the non-healing nature and infection of the 
cysts that he developed.  

In this case there is no showing by the competent medical 
evidence of a current chronic skin disability.  The veteran 
was treated on one occasion around August 1999 for basal cell 
carcinoma, there is no showing of current disability.  
Further, it is noted that there is a notation from the 
veteran's service medical records of treatment for a boil, 
and the veteran was treated many years post service once in 
1997 for abscess on the inner thigh and scrotum and once in 
1998 for abscess of the buttock, on other treatment records 
and on current examination there was no showing of a chronic 
disability related to abscesses.  As such, as there is no 
current medical evidence to establish the presence of a 
chronic current skin disability of sinusitis, there can be no 
valid claim for service connection on a direct or presumptive 
basis or as secondary to the service connected diabetes 
mellitus.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); and 
Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a skin disorder.  In the absence of competent, credible 
evidence of continuity of relevant symptomatology, service 
connection is not warranted on a direct, presumptive, or 
secondary basis for a skin disorder.

The Board has considered the veteran's contentions and 
statements and although these statements would be probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

4.  Entitlement to service connection for malaria.

In service, there were no history, complaints, treatment, 
findings, or diagnoses for malaria.  A July 2002 notation 
shows that there were no additional service medical records.

On VA examination for malaria in June 2002, the veteran 
reported being in Vietnam in the late 1960s.  In 1969, he was 
diagnosed with malaria and admitted to a hospital at one of 
the Air Force bases, the was treated and then released.  Ever 
since he returned, he had not significant symptoms compatible 
with malaria.  The assessment was that currently, it was 
impossible to prove from the history and examination whether 
or not the veteran had malaria in 1969.  Currently, he did 
not have symptoms of malaria.  

In this case no chronic disability of malaria was found in 
service or post service.  Although the veteran contended that 
he had been treated for malaria in service, nothing was shown 
on the service medical records including based on an 
additional search for additional service medical records.  
Further, there is no showing from the competent medical 
evidence that the veteran has a current chronic disability of 
malaria and as such the claim is denied.  Therefore, as there 
is no current medical evidence to establish the presence of a 
chronic current disability of malaria, there can be no valid 
claim.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); and 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for malaria.  In the absence of competent, credible evidence 
of continuity of relevant symptomatology, service connection 
is not warranted for malaria.

The Board has considered the veteran's contentions and 
statements and although these statements would be probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).
5.  Entitlement to service connection for PTSD.

In service, there were no history, complaints, treatment, 
findings, or diagnoses of a psychiatric disability.  A July 
2002 notation shows that there were no additional service 
medical records.

Private treatment records from March 1997 to November 1998 
show in October 1997, the veteran denied any psychiatric 
care, depression, or anxiety. 

VA treatment records from November 1998 to December 2001 show 
in June 2000, the veteran was seen while in the hospital.  He 
reported that in service he was in Vietnam in 1969, he was a 
combat engineer, he built roads and cleared areas and was 
under sniper fire and rocket attacks.  He was reluctant to 
talk about Vietnam related experiences or problems.  He 
admitted that he did have some unwanted memories of Vietnam, 
had few friends and would get irritated easily, had poor 
sleep and had difficulty showing his feelings.  He was 
cooperative, well oriented, non psychotic, and nonsuicidal.  
He denied problems with alcohol or drugs.  The veteran was 
given an explanation about PTSD but he said that he did not 
want to deal with that or talk about it.  The diagnosis was 
PTSD, provisional.  The veteran was reluctant to discuss his 
symptoms in detail related to Vietnam combat but appeared to 
have PTSD or at least features of PTSD.  

In August 2002, the veteran was seen by a counselor and was 
upset about not being able to get service connection for 
disabilities including his heart and PTSD.  The veteran did 
see a VA provider in the summer but per that note, the 
veteran did not want to talk about PTSD issues.  It was 
suggested to the veteran that if he wanted to be service 
connected for PTSD, he was going to have to talk about what 
happened in Vietnam.  He requested another appointment, which 
was scheduled in September 2000.  In September 2000, it shows 
the veteran canceled the appointment. 

In this case, the veteran is claiming he currently has PTSD 
which was incurred in service.  The evidence does not support 
his contention.  VA regulation, as contained in 38 C.F.R. § 
3.304, provides that service connection for PTSD requires 
medical evidence diagnosing the condition.  There is no 
showing from the competent medical evidence that there is a 
medical diagnosis of PTSD.  VA treatment record from June 
2000 shows a provisional diagnosis of PTSD, with further 
notation to the veteran that he needed additional examination 
for PTSD, for which the veteran failed to report.  Therefore, 
as there is no current medical evidence to establish the 
presence of the disability claimed on appeal, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
and Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As such, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for PTSD.  
In the absence of competent, evidence of a current diagnosis 
of PTSD, service connection is not warranted.

The Board has considered the veteran's contentions and 
statements and although these statements would be probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a cardiovascular 
disability, to include as a result of exposure to herbicide 
agents, is denied.

Entitlement to service connection for a right eye disorder, 
to include as a result of exposure to herbicide agents, is 
denied.

Entitlement to service connection a skin disorder claimed as 
sores and skin cancer, to include as a result of exposure to 
herbicide agents, is denied.

Entitlement to service connection for malaria is denied.

Entitlement to service connection for PTSD is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

